Citation Nr: 0900757	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-23 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial increased rating for lumbar 
spine degenerative joint disease, currently evaluated as 20 
percent disabling.

2.  Entitlement to an initial increased rating for a chronic 
navicular fracture of the left lower extremity, currently 
evaluated as 20 percent disabling

3.  Entitlement to an initial increased rating for tendonitis 
of the left hip, currently evaluated as 10 percent disabling.

4.  Entitlement to an initial compensable rating for plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to August 
2005.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

Although the evaluation for lumbar spine degenerative 
arthritis has been increased to 20 percent, the evaluation of 
this disability remains before the Board on appeal.  Cf. AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran contends that the current 20 percent evaluation 
assigned for his low back disability, the current 20 percent 
evaluation assigned for his left lower extremity disability, 
the current 10 percent evaluation assigned for his left hip 
disability, and the current noncompensable evaluation 
assigned for his plantar fasciitis do not accurately reflect 
the severity of his conditions.  The Board is of the opinion 
that further development is required before the Board decides 
these appeals.  In this regard, the Board notes that the most 
recent VA examinations in connection with the veteran's 
service-connected low back, left lower extremity, left hip 
and plantar fasciitis disabilities were conducted in 
September 2007.  The veteran has indicated that his 
conditions have worsened since that time.  

At the time of his September 2007 VA examination, the 
veteran's low back disability was manifested by symptoms such 
as stiffness, weakness and pain, which radiated down the left 
leg.  The veteran also reported incapacitating episodes as 
often as 12 times per year, which lasted for 5 days.  He also 
reported that his physical activity was decreased as a result 
of his low back disability.  The veteran was shown to have 
decreased range of motion, which included flexion limited to 
40 degrees, extension limited to 5 degrees, flexion limited 
to 15 degrees and rotation limited to 16 degrees.  The 
examiner also noted that the joint function of the spine was 
additionally limited by pain after repetitive use, but there 
were no signs of intervertebral disc syndrome with chronic 
and permanent nerve root involvement.  The examiner also 
noted that the veteran's diagnosis for the lumbar spine had 
progressed to degenerative arthritis based on subjective 
evidence of pain and objective X-ray evidence.

During the May 2008 hearing, the veteran testified that his 
low back disability has gotten worse since his last 
examination because his back pain has increased.  He also 
testified that he can't walk without a cane, bending over is 
sometimes a problem, he has pain in his back and hips during 
sex, he occasionally needs helping getting dressed and that 
he has blackouts requiring him to go the emergency room.

At the time of his September 2007 VA examination, the 
veteran's chronic navicular fracture of the left lower 
extremity was manifested by symptoms such as pain and an 
abnormal gait, with limping and dragging of the left leg.  
Range of motion of the left ankle joint was dorsiflexion to 
20 degrees and plantar flexion to 45 degrees.  X-ray of the 
left foot revealed abnormality of the navicular bone 
consistent with Mueler-Weiss syndrome representing 
spontaneous osteoncrosis of the tarsus navicular and 
consequently, the examiner changed the diagnosis to Mueller-
Weiss syndrome with osteonecrosis navicular bone.

During the May 2008 hearing, the veteran testified that his 
disability of the left lower extremity has gotten worse since 
his last examination because he drags his foot more now.  He 
also testified that he has left leg weakness, pain and 
numbness in his feet, swollen ankles which make it difficult 
for him to stand for more than 10 minutes and that he can't 
go up stairs due to weakness in his left leg.

At the time of his September 2007 VA examination, the 
veteran's left hip disability was manifested by objective 
evidence of pain.  The veteran also reported symptoms such as 
weakness, stiffness, giving way, locking fatigability and 
dislocation.  Range of motion was flexion to 75 degrees, with 
pain at 75 degrees; extension to 12 degrees, with pain at 12 
degrees; adduction to 5 degrees, with pain at 5 degrees; 
abduction to 25 degrees, with pain at 25 degrees; external 
rotation to 32 degrees, with pain at 32 degrees; internal 
rotation to 44 degrees, with pain at 44 degrees.  Joint 
function was additionally limited by pain following 
repetitive use.  X-ray of the left hip was within normal 
limits.  

During the May 2008 hearing, the veteran testified that his 
left hip disability has gotten worse since his last 
examination because his hip goes out at night and because it 
takes him a long time to be able to move in the morning due 
to his hip.  As noted above, he also testified that he has 
pain in his hips and back during sex.

At the time of his September 2007 VA examination, the 
veteran's plantar fasciitis was manifested by symptoms such 
as abnormal gait and subjective complaints of pain.  The 
examiner noted that there were no objective signs of 
disability, but continued the diagnosis of plantar fasciitis 
based on the veteran's subjective complaints.  

During the May 2008 hearing, the veteran testified that his 
plantar fasciitis has gotten worse since his last examination 
because he has coldness, shooting pains and swelling in his 
feet, and because he has problems finding shoes because one 
of his feet is not normal.  As noted above, he also testified 
that he experiences pain and numbness in his feet, and that 
he can't stand for more than 10 minutes at a time due to 
swelling in his feet.

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  Arrange for the veteran to be given a 
VA examination in Dahlgren, Virginia or 
Richmond, Virginia by a physician with 
appropriate expertise to determine the 
current severity and manifestations of his 
service-connected low back disability, 
chronic navicular fracture, left hip 
disability and plantar fasciitis.

2.  The claims folder, to include a copy 
of this Remand, must be made available to 
and reviewed by the examiner, and any 
indicated studies should be performed.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  The 
examiner should also provide an opinion 
concerning the impact of the service-
connected disability on the veteran's 
ability to work.

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.

3.  Readjudicate the veteran's claims for a 
higher initial rating for lumbar spine 
degenerative joint disease, chronic 
navicular fracture of the left lower 
extremity, left hip tendonitis and plantar 
fasciitis.  If the benefits sought on 
appeal are not granted, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mary Gallagher 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




